Citation Nr: 9936229	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to restoration of a compensable rating for 
paranoid schizophrenia with a history of an anxiety neurosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Laura M. Helinski, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
February 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which formalized a reduction in the 
evaluation for the veteran's service-connected paranoid 
schizophrenia with a history of anxiety neurosis from 10 
percent to 0 percent, effective from July 1992.  The Board 
remanded this matter to the RO in July 1997 for additional 
procedural and evidentiary development.  Following the RO's 
actions, the case was returned to the Board for further 
appellate consideration.  


REMAND

It is noted that, pursuant to Stegall v. West, 11 Vet. App. 
268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers upon the veteran or other claimant, as a matter of 
law, the right to compliance with the Board's remand order.  
Moreover, the Court has further held that the Board itself 
errs when it fails to ensure compliance with the terms of its 
remand.  Id.  The veteran's representative argues that the RO 
has failed to comply substantially with the terms of the 
Board's prior remand, and seeks further development of this 
matter.

By its remand in July 1997, the Board, among other things, 
directed the RO to obtain a VA psychiatric examination of the 
veteran in order to determine the nature and severity of the 
veteran's service-connected psychiatric disability, then and 
currently characterized by the RO as paranoid schizophrenia 
with a history of an anxiety neurosis.  Findings from the VA 
psychiatric examination performed in January 1998 at the 
Board's request culminated in entry of an Axis I diagnosis of 
dysthymia and an Axis II diagnosis of a schizotypal 
personality disorder.  As well, an Axis V entry regarding the 
degree of severity of the diagnosed entities on the Global 
Assessment of Functioning (GAF) Scale was 60.  

Absent, however, from the report of the January 1998 
examination is any indication from the examining physician as 
to whether the diagnosed dysthymia represents the veteran's 
service-connected disability.  As well, no explanation 
accompanies the diagnosis of a schizotypal personality 
disorder, and, as such, it remains unknown whether the 
previously offered diagnosis of paranoid schizophrenia is 
felt by the examiner to have been incorrect.  Moreover, there 
is no indication as to whether the GAF Scale score was 
assigned exclusively on the basis of service-connected 
psychiatric disability, as opposed to a combination of the 
veteran's diagnosed dysthymia and schizotypal personality 
disorder.  In this regard, it is noted that the Board 
specifically asked in its remand that a GAF score be assigned 
solely on the basis of the service-connected psychiatric 
disorder.

On the basis of the foregoing, further development actions by 
the RO are deemed to be necessary.  Accordingly, this matter 
is again REMANDED to the RO for the completion of the 
following:

1.  The RO should ask the veteran to 
identify all locations where he has 
received VA treatment for his service-
connected psychiatric disorder since 
1990, including any VA outpatient 
clinics.  The RO should then contact 
those facilities and obtain all pertinent 
records for inclusion in the veteran's 
claims folder.

2.  Thereafter, the veteran is to be 
afforded a VA examination by a physician 
in the specialty of psychiatry for the 
purpose of determining the nature and 
severity of the veteran's service-
connected paranoid schizophrenia with a 
history of an anxiety neurosis.  The 
veteran's claims folder in its entirety 
is to be furnished to the examiner prior 
to any evaluation of the veteran for use 
in the study of this case.  Such 
examination is to include a review of the 
veteran's history and current complaints, 
as well as comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, to include psychological testing 
if deemed warranted by the examiner, must 
also be accomplished.  

All established diagnoses are to be fully 
set forth.  It is requested that the 
examiner indicate specifically whether 
schizophrenia is present and whether 
there are indications of an anxiety 
neurosis.  As well, the examiner should 
be asked to offer a professional opinion 
as to whether any of the diagnosed 
psychiatric entities represent a 
recharacterization or maturation of the 
previously diagnosed service-connected 
schizophrenia with a history of an 
anxiety neurosis.  Lastly, a GAF score 
must be assigned solely on the basis of 
the veteran's service-connected 
psychiatric disorder, as characterized by 
the examiner, and it is asked that the 
examiner provide an explanation regarding 
the significance of the score assigned.  
Any and all opinions are to be 
accompanied by a supporting rationale.

3.  Upon completion of the foregoing 
actions, the RO should then readjudicate 
the claim at hand based on all of the 
evidence of record and all governing 
legal authority.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period for a 
response before the record is returned to 
the Board for further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran and his representative are free to submit additional 
evidence and argument in connection with his current appeal.  
See 

Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




